Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 and 8-41 are pending as of the response and amendments filed on 5/25/22. Claim 7 has been canceled, claims 21-41 have been newly added. The amendment to the specification to correct the title is acknowledged and accepted. 
The rejection of claim 17 under 35 USC 112(b) is withdrawn in consideration of the amendments.
The rejection of claim 14 under 35 USC 112(d) is withdrawn in consideration of the amendments.
The rejection under 35 USC 102(a)(1) over Reddy, publ. 2016 is withdrawn in view of the amendments.
The 103 rejection over Swart, US 20100184722 is withdrawn in view of the amendments.
The 103 rejection over Martinez-Alzamora, as evidenced by Cardin, US 20010036932 is withdrawn in view of the amendments.
The 103 rejection over Ryde, US 20050042177 is withdrawn in consideration of the amendments.
The 103 rejection over Ryde, US 20050042177 in view of Handbook is withdrawn in view of the amendments.
The objection to claim 8 is withdrawn in view of the amendments.
Claims 1-6 and 8-41 are allowed. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend claim 20 accordingly: at line 13 of claim 20, after “benign prostatic hyperplasia”, and before “Waldenstrom’s macroglobulinemia”, insert “, “. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed liquid oral composition comprising sildenafil, glycerin at a concentration of 200-400 mg/mL, having a pH between 4-8 is not taught or suggested by the prior art. Swart, US 20100184722 (of previous record), and Billotte et. al., EP 0967214 (publ. 12/29/1999), represent the most relevant prior art. Swart teaches a liquid oral composition comprising a sildenafil salt, alpha-cyclodextrin, and other excipients having a pH between 4.5-9; Swart additionally teaches the inclusion of wetting agents and glycerol, but is silent as to a specific concentration range for glycerol. Billotte teaches liquid sildenafil compositions having a pH between 3-8, and 5% w/v glycerin; however, the compositions are taught as nasal formulations rather than oral, and the concentration of glycerin is significantly less than the claimed range of 200-400 mg/mL. The claimed liquid oral composition is therefore novel and non-obvious over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Information Disclosure Statement
The IDS filed on 5/25/22 has been considered. 


Conclusion
Claims 1-6 and 8-41 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627